 In the Matter Of CAYIJOA LINEN & COTTON l^I1LLS, INC.andTEXTILEINTERNATIONAL JEWELRY WORKERS' UNIONCase No. R-1678.-Decided Februarys 9, 1940Clock and Tuning Instruments Industry-Investigation of Representatives:controversy concerning representation of employees : unsuccessful efforts to insti-tute collective bargaining-UnitAppropriate for Collective Bargaining:allproduction and maintenance employees,exclusive of foremen,model makers,clerical and office employees,departmental clerks, engineering-department em-ployees, and supervisors; stipulation asto-Election OrderedMr. D. R. Dimick,for the Board.Mr. Thomas E. Kerwin,ofNew York City, for the Company.Mr. William KarlinandMr. Samuel E. Beardsley,of New YorkCity, for the Union.Miss Grace McEldo'wney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 7, 1939, International Jewelry Workers' Union,'herein called- the Union, filed with the Regional Director for theSecond Region (New York City), a petition, and on December 5,1939, an amended petition, alleging that a question affecting com-merce had arisen concerning the representation of employees , ofGeneral Time Instruments Corporation, Thomaston, Connecticut,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On December 7, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.' It appears from the record that the International Jewelry Workers' Union was actingin this matter on behalf of its local union,Amalgamated Clockmakers Union, No. 116.which was referred to at the hearing as "the immediate petitioner."20 N. L.R. B., No. 28.283 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notices, duly served upon the Company and the Union,a hearing was held on January 10, 1940, at Waterbury, Connecticut,before E. G. Smith, the Trial Examiner duly designated by theBoard.The Board, the Company, and the Union were representedby counsel and participated .in the hearing.Full opportunity. to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded to all parties.Duringthe course of the hearing, the Trial Examiner made several rulingson motions.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed,Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Time Instruments Corporation, a Delaware corporationhaving its executive office in New York City, and its plant, knownas the Seth Thomas Clock plant, in Thomaston, Connecticut,is-en-gaged in the manufacture, sale, and distribution of clocks, timinginstruments, and related products.The number of employees of the Company varied from 375 in thespring of 1939 to approximately 550, exclusive of office employees,at the end of the year. The principal raw materials used in itsmanufacturing process are brass, steel, lumber, and glass.During1939 such materials cost.over $250,000, and approximately 60 per centof them came from outside the State of Connecticut.Finished prod-ucts valued at over $500,000, constituting 95 per cent of the outputof the plant, were shipped out of the State during the same period.The Company admits that it is engaged in commerce within themeaning of the Act.II.THE ORGANIZATION INVOLVEDInternational JewelryWorkers' Union is a labor organizationaffiliated with the American Federation of Labor, having jurisdictionover employees in various branches of the jewelry industry, includingwatch and clock workers and repairers.On May 14, 1939, it issueda charter to Amalgamated Clockmakers Union, Local 116, Interna-tional JewelryWorkers' Union,2 which admits to membership em-ployees of the Company.2Also referred to in the record as "international Jewelry Workers'Union, Local 116." GENERAL TIME INSTRUMENTS CORPORATION285III.THE QUESTION CONCERNING REPRESENTATIONAt various times from June 6 to October 27, 1939, the Union re-quested conferences with the Company to initiate collective bargain-ing.At the hearing the Company admitted that these efforts toinstitute bargaining had been unsuccessful, and both the Companyand the Union expressed their desire for an election conducted underthe auspices of the Board.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the. question concerning representation which hasarisen,,occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic,and commerce among the several States, andtends to lead to labor disputes burdening and obstructingcommerceand-the-.free flow of commerce.V.THE APPROPRIATE UNITAt the hearing it was stipulated by the Company and the Unionthat all production and maintenance employees, exclusive of foremen,model makers,3 clerical and office employees, departmental clerks,engineering-department employees, and supervisors, who are em-ployed at the Company's plant at Thomaston, Connecticut, constitutea unit appropriate for the purposes of collective bargaining.TheJanuary 6 pay roll, exclusive of supervisory employees, engineering.-department employees, office and clerical workers, was introducedin evidence.Counsel for the Union and the Company agreed thatafter excluding from it four service employees, eight timekeepers,three-watchmen, four janitors, nine modelers, two errand boys, andthree checkers and weighers, all of whom were regarded as outside theappropriate unit, the list contained the names of all employees con-stituting -the unit.We see no reason for departing from the unitagreed upon.We find that the production and maintenance employees of theCompany who are employed at its plant at Thomaston, Connecticut,exclusive `of foremen, model makers, clerical and office employees,departmental clerks, engineering-department employees, and super-visors, constitute a unit appropriate for the purposes of collectivebargaining with'the Company, and that such unit will insure toAlso known-as modelers. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the Union asserted that it represented a- majorityof the employees in the appropriate unit, and produced membershipapplications of 219 employees. It acquiesced, however, in the requestof the Company for an election.We find that the question concern-ing representation can best be resolved by means of an election bysecret ballot, and we shall direct the holding of such an election.The Company and the Union stipulated that the pay roll of Jan-uary 6, 1940, including everyone in the appropriate unit who workedduring the week beginning January 2, 1940, should be used to deter-mine eligibility to vote in such election.We see no reason to deviatefrom the wishes of the parties in this respect.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Time Instruments Corporation,Thomaston, Connecticut, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company'whoare employed at its plant at Thomaston, Connecticut, exclusive offoremen, model makers, clerical and office employees, departmentalclerks, engineering-department employees, and supervisors; constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the,NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat.449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith General Time Instruments Corporation,Thomaston,Connecti-cut, an election by secret ballot shall be conducted as early as possiblebut not later thanthirty (30) days from the date of this Direction ofElection,under the direction and supervision of the Regional Director GENERAL TIME INSTRUMENTS CORPORATION287for the Second Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees of the Company at its plant, at Thomaston, Connecticut,whose names appear on the Company pay roll of January 6, 1940,but excluding foremen, model makers, clerical and office employees,departmental clerks, engineering-department employees, and super-visors, and all persons who have since quit or have been dischargedfor cause, to determine whether or not they desire to be representedby International Jewelry Workers' Union, Local 116, A. F. of L., forthe purposes of collective bargaining.